— Appeal by the defendant from a resentence of the Supreme Court, Kings County (Pincus, J.), imposed October 22, 1987.
Ordered that the resentence is affirmed.
Contrary to the defendant’s contentions, a review of the record indicates that prior to imposing the resentence, the Supreme Court gave "due consideration to all available facts, and to the four principal objectives of criminal sanctions— deterrence, rehabilitation, retribution and isolation” (People v Sanchez, 131 AD2d 606, 608, lv denied 70 NY2d 717). Moreover, there is no basis in the record for appellate modification (see, People v Sanchez, supra, at 609). Brown, J. P., Lawrence, Kooper and Spatt, JJ., concur.